Exhibit 10.97

GUARANTY

1. Guaranty. To induce BINYAN REALTY LP (“Landlord”), to enter into the Lease
(the “Lease”) dated on or about the date hereof, with PRIORITY FULFILLMENT
SERVICES, INC., a Delaware corporation (“Tenant”), for space in the office
building known as Renaissance Tower, located at 1201 Elm Street, Dallas, Texas,
the undersigned “Guarantor” executes and delivers this Guaranty of Lease (the
“Guaranty”) pursuant to which Guarantor absolutely, unconditionally and
irrevocably guarantees to Landlord (a) payment to Landlord when due of (i) all
rent and other charges due thereunder; (ii) all amounts payable by reason of any
indemnity, breach of warranty or event of default by Tenant under the Lease; and
(iii) all costs incurred by Landlord in enforcing its rights and remedies under
the Lease and/or this Guaranty, including actual and reasonable attorneys’ fees,
court costs and investigation expenses; and (b) performance of all of Tenant’s
other obligations under the Lease (collectively, “Guaranteed Obligations”). This
is a continuing guaranty of payment and not of collection and Guarantor’s
liability is primary and not secondary. Landlord may, at its option, proceed
against Guarantor without first commencing an action or obtaining a judgment
against Tenant or any other party.

2. Waivers and Releases.

a. Guarantor waives marshaling of assets and liabilities, sale in inverse order
of alienation, presentment, demand for payment, protest, notice of acceptance of
this Guaranty, notice of nonpayment, notice of dishonor, notice of acceleration,
notice of intent to accelerate and all other notices, demands, suits or other
actions otherwise required as a condition to Landlord’s exercise of its rights
under the Lease or this Guaranty. Guarantor’s liability hereunder shall not be
released by Landlord’s receipt, application or release of security given for
performance of any such obligations, nor shall Guarantor be released by reason
of any lien held or executed upon Tenant and/or its assets by any landlord
party.

b. This Guaranty shall in no way be affected by (i) any extension of time for
payment or performance of any Guaranteed Obligations; (ii) supplementation or
amendment (material or otherwise) of the Lease, or renewal or extension thereof,
or increase in the size of the leased premises (whether within the building or
the property); (iii) any failure, omission, delay or lack of diligence by
Landlord or any other person or entity, to enforce, assert or exercise any right
or remedy of Landlord under the Lease or this Guaranty; (iv) settlement or
compromise of any Guaranteed Obligation; (v) release or discharge of Tenant in
any creditor’s receivership, bankruptcy or other proceedings; (vi) impairment,
limitation or modification of the liability of Tenant (or its estate in
bankruptcy), or of any remedy for the enforcement of Tenant’s liability under
the Lease, resulting from the operation of any present or future provision of
the United States Bankruptcy Code or other statute or from the decision of any
court; (vii) rejection or disaffirmance of the Lease in any such proceedings;
(viii) assignment, sublease or other transfer of the Lease or the leased
premises, or any interest therein, by Landlord or Tenant; (ix) any disability or
other defense of Tenant; or (x) cessation of Tenant’s liability for any cause
whatsoever.

c. Until all Guaranteed Obligations are fully performed, Guarantor (i) has no
right of subrogation against Tenant due to any payment or performance by
Guarantor; (ii) waives any right to enforce any remedy Guarantor may now or
hereafter have against Tenant due to any such payment or performance; and
(iii) subordinates any liability or indebtedness of Tenant now or hereafter held
by Guarantor to the Guaranteed Obligations in favor of Landlord.

3. Representations and Warranties. Guarantor represents and warrants, as a
material inducement to Landlord to enter into the Lease, that (a) this Guaranty
and each instrument securing this Guaranty have been duly executed and delivered
and constitute legally enforceable obligations of Guarantor; (b) there is no
action, suit or proceeding pending or, to Guarantor’s knowledge, threatened
against or affecting Guarantor, at law or in equity, or before or by any
governmental authority, which might result in any materially adverse change in
Guarantor’s business or financial condition; (c) as of the date hereof,
Guarantor’s financial condition is adequate to secure Guarantor’s obligations
under this Guaranty; (d) execution of this Guaranty shall not render Guarantor
insolvent; (e) from and after the date hereof, Guarantor shall not take any
action, such as assuming additional liabilities, divesting assets or otherwise,
which would impair Guarantor’s ability to perform its obligations under this
Guaranty; and (f) Guarantor has a bona fide interest in Tenant’s financial
success. Guarantor shall, within fifteen (15) days of Guarantor’s receipt of the
written request of Landlord or any mortgagee of Landlord, without additional



--------------------------------------------------------------------------------

consideration, deliver an estoppel certificate, consisting of reasonable
statements required by Landlord or any current or prospective mortgagee or
purchaser of any interest in the Property, which statements may include, but
shall not be limited to, a statement verifying this Guaranty is in full force
and effect.

4. Notice. Any notice or communication hereunder shall be given in writing by,
and deemed received upon, posting in a U.S. Postal Service receptacle, postage
prepaid, registered or certified mail, return receipt requested, or by expedited
courier, where proof of delivery can be shown, to Landlord as specified in the
Lease, and to Guarantor at:

500 North Central Expressway, Suite 500

Plano, TX 75074

Attention: Chief Financial Officer

5. Interpretation. This Guaranty shall be governed by and construed in
accordance with applicable law. The proper place of venue to enforce payment or
performance under this Guaranty shall be the county or other jurisdiction in
which the leased premises are located. The representations, covenants and
agreements set forth herein shall continue and survive the termination of the
Lease and/or this Guaranty. Unless otherwise expressly provided in this
Guaranty, all capitalized terms shall have the same meanings as in the Lease.
The masculine and neuter genders each include the masculine, feminine and neuter
genders. This instrument may not be changed, modified, discharged or terminated
orally or in any manner other than by an agreement in writing signed by
Guarantor and Landlord. If Guarantor consists of more than one person or entity,
the word “Guarantor” shall apply to each such party, each of whom shall be
jointly and severally liable hereunder. The words “Guaranty” and “guarantees”
shall not be interpreted to limit Guarantor’s primary obligations and liability
hereunder.

6. Consent to Jurisdiction. In any legal proceeding regarding this Guaranty,
including enforcement of any judgments, Guarantor irrevocably and
unconditionally (a) submits to the jurisdiction of the courts of law in the
county or district in which the property is located; (b) accepts the venue of
such courts and waives and agrees not to plead any objection thereto; and
(c) agrees that (i) service of process may be effected at the address specified
in Paragraph 4 above, or at such other address of which Landlord has been
properly notified, and (ii) nothing herein shall affect Landlord’s right to
effect service of process in any other manner permitted by law.

7. Successors and Assigns. This Guaranty shall inure to the benefit of Landlord
and its successors and assigns, and shall be binding upon Guarantor and its
executors, administrators, heirs, successors and assigns. Guarantor shall not
assign any obligation hereunder without Landlord’s prior written consent. If any
Guarantor who is a living person dies while this Guaranty is in force, then such
deceased Guarantor’s heirs, executors, administrators and representatives shall
not make any distribution or disposition of assets from the estate without first
making provisions acceptable to Landlord for the satisfaction of such deceased
Guarantor’s obligations (and contingent obligations) hereunder.

IN WITNESS WHEREOF, Guarantor executes this Guaranty as of the Effective Date.

 

GUARANTOR: PFSWEB, INC., a Delaware corporation By:     Name:     Title:    